Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing MORGAN STANLEY INSTITUTIONAL FUND TRUST 522 Fifth Avenue New York, New York 10036 VIA EDGAR February 2, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Morgan Stanley Institutional Fund Trust File Nos. 2-89729; 811-03980 Ladies and Gentlemen: On behalf of Morgan Stanley Institutional Fund Trust (“Registrant”) and pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Securities Act”), I hereby certify that (i) the prospectuses and statement of additional information contained in Post-Effective Amendment No. 90 to Registrant’s Registration Statement on Form N-1A, filed on January 29, 2010, constituting the most recent amendment to this Registration Statement (“the Amendment”), that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from those contained in the Amendment, and (ii) the text of the Amendment was filed electronically with the Securities and Exchange Commission on January 29, 2010, accession number 0000930413-10-000408. If you have any questions, please feel free to contact me at 212.296.6960 (tel) or 646.329.9957 (fax). Very truly yours, /s/ Lou Anne McInnis Lou Anne McInnis Assistant Secretary Enclosures cc: Stefanie V. Chang Yu, Esq.
